      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 1 of 23



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

TRACY WHITING,                         :

                  Petitioner           :   CASE NO. 3:16-CR-64-01

            v.                         :     (JUDGE MANNION)

UNITED STATES OF AMERICA,              :


                  Respondent           :


                               MEMORANDUM

     Pending before the court is petitioner Tracy Whiting’s (“Whiting”)

Motion to Vacate, Set Aside, or Correct his 84-month sentence of

imprisonment imposed on February 27, 2017. (Doc. 130). Whiting is currently

serving his prison sentence at FCI Butner, North Carolina. Whiting’s motion

is filed pursuant to 28 U.S.C. §2255 and is based upon the Supreme Court’s

decision in United States v. Davis, ––– U.S. ––––, 139 S.Ct. 2319, 204

L.Ed.2d 757 (2019) (holding that the residual clause of 18 U.S.C.

§924(c)(3)(B) is unconstitutionally vague and violated the Due Process

Clause). Whiting claims that his conviction and sentence on Count 3 for a

violation of 18 U.S.C. §924(c) must be vacated because his predicate offense

of Hobbs Act robbery can no longer be considered a crime of violence. As

relief, Whiting requests the court to vacate his conviction and sentence for a


                                      1
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 2 of 23



violation of §924(c) arguing that it violates his due process rights based on

Davis. For the following reasons, Whiting’s motion, (Doc. 154), will be

DENIED.



I.    BACKGROUND 1

      On March 15, 2016, an Indictment was filed against Whiting and his

three co-defendants, Rodney Whiting, Kwa’Shone Roane, and Kelvin

Robinson, based on their alleged involvement in a robbery of the Econo

Lodge in Scranton, Pennsylvania, on February 13, 2016. (Doc. 1). The

Indictment charged all four defendants with the following offenses: Count 1,

Conspiracy to Commit Interference with Commerce by Robbery, in violation

of 18 U.S.C. §1951; Count 2, Interference with Commerce by Robbery, in

violation of 18 U.S.C. §1951 (“Hobbs Act” robbery); and Count 3, Use of a

Firearm During and in Furtherance of a Crime of Violence, in violation of 18

U.S.C. §924(c). Counts 2 and 3 also included Aiding and Abetting, in violation

of 18 U.S.C. §2, and Pinkerton liability.




      1
       Since the complete background of this case is stated in the motion
and the briefs of the parties, it shall not be fully repeated herein. The factual
background of this case is also detailed in the PSR. (Doc. 114, ¶’s 6-11).
      The court notes that Whiting’s three co-defendants, Rodney Whiting,
Kwa’Shone Roane, and Kelvin Robinson also filed similar §2255 motions to
vacate their convictions for violating §924(c) based on Davis.

                                       2
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 3 of 23



      On September 16, 2016, Whiting executed a written plea agreement.

(Doc. 74). On October 18, 2016, Whiting pled guilty to Count 3 of the

Indictment. Specifically, Count 3 charged that on February 13, 2016, Whiting

and his three co-defendants, aiding and abetting each other, did knowingly

use, carry, brandish and possess firearms, namely, handguns, during and in

relation to, and in furtherance of, a crime of violence, that is, the interference

with commerce by robbery, committed at the Econo Lodge, 1175 Kane

Street, Scranton, Pennsylvania, a violation of 18 U.S.C. §1951 and

§924(c)(1)(A). (Doc. 1).2

      After Whiting’s guilty plea, the court directed that a presentence

investigation report (“PSR”) be prepared. The PSR was filed on January 19,

2017. (Doc. 114).

      With respect to Count 3, the plea agreement, (Doc. 74, ¶11), indicated

that Whiting, aiding and abetting others, during the commission of the

robbery at the Econo Lodge, did knowingly use, carry and brandished

firearms, and money ($180) was obtained from an employee of the Lodge,

against the employee’s will, by means of actual and threatened force,

violence, and fear of injury to the employee. The PSR indicated that Whiting

went to Scranton to visit his cousin Rodney Whiting along with his friends,


      2
        The court notes that Whiting’s three co-defendants also executed plea
agreements in which they all agreed to, and did, plead guilty to Count 3, a
violation of Section 924(c).
                                        3
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 4 of 23



Kelvin Robinson and Kwa’Shon Roane, and that they discussed committing

a robbery. Rodney Whiting then drove his cousin Tracy Whiting and their

friends to the Econo Lodge and, then Robinson, Roane, and Tracy Whiting

“entered the hotel, forced the clerk behind the counter, and robbed him at

gunpoint.” Also, “Tracy Whiting and Kwa’Shon Roane had handguns and that

they were able to obtain money from a cash register.” The PSR also indicated

that surveillance video from the Lodge showed the robbers, namely, Tracy

Whiting and Kwa’Shon Roane, brandishing handguns and forcing the

employee behind the counter at gunpoint and stealing money from a cash

register. (Doc. 114, PSR ¶’s 9-11).

     On February 21, 2017, Whiting was sentenced to a term of

imprisonment of 84 months on Count 3, followed by a 2-year term of

supervised release. The Judgment was filed on February 27, 2017. (Doc.

130). Whiting did not file a notice of appeal with the Third Circuit regarding

his judgment of sentence.

     On June 23, 2020, Whiting filed a motion, pursuant to 28 U.S.C. §2255,

to vacate his conviction under §924(c) based on the Davis case. (Doc. 154).

On June 24, 2020, pursuant to this court’s Standing Order 19-08, Whiting

was appointed counsel from the Federal Public Defender Office, pursuant to

the Criminal Justice Act, 18 U.S.C. §3006A, to represent him and to assist

him with his motion to vacate predicated on the Davis case. (Doc. 158).


                                      4
        Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 5 of 23



Specifically, Whiting seeks the court to set aside his conviction and sentence

on Count 3 of the Indictment, for a violation of Section 924(c), alleging that

his predicate offense is no longer a crime of violence.

        The court directed the government to respond and, on August 19,

2020, the government timely filed its brief in opposition to Whiting’s motion.

(Docs. 165 & 167). On September 1, 2020, Whiting filed his reply brief. (Doc.

175).

        Having been fully briefed, Whiting’s motion is now ripe for review.



II.     STANDARD

        When a district court judge imposes a sentence on a defendant who

believes “that the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack, [the defendant]

may move the court which imposed the sentence to vacate, set aside or

correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,

378 F.3d 294, 297-98 (3d Cir. 2004).

        “Unless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief, the court shall cause notice

thereof to be served upon the United States Attorney, grant a prompt hearing


                                        5
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 6 of 23



thereon, determine the issues and make findings of fact and conclusions of

law with respect thereto.” 28 U.S.C. §2255(b).

     A §2255 motion “is addressed to the sound discretion of the district

court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his or her federal sentence for any error that

occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2

(W.D. Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255

motion to vacate, set aside, or correct a sentence, a Petitioner must show

‘(1) an error of constitutional magnitude; (2) a sentence imposed outside the

statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2

(M.D. Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.

2003)). “The petitioner bears the burden of proof under §2255 and must

demonstrate his right to relief by a preponderance of the evidence.” U.S. v.

Ayers, 938 F.Supp.2d 108, 112 (D. D.C. 2013) (citation omitted).

     Additionally, “Section 2255 does not afford a remedy for all errors that

may have been made at trial or during sentencing”, “[r]ather, Section 2255 is

implicated only when the alleged error raises ‘a fundamental defect which

inherently results in a complete miscarriage of justice.’” Williams v. United




                                      6
       Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 7 of 23



States, 2016 WL 6892375, *2 (M.D. Pa. Nov. 22, 2016) (internal citations

omitted).

       “If the court determines that the sentence was not authorized by law,

was unconstitutional, or is otherwise open to collateral attack, the court may

vacate the judgment, resentence the prisoner, or grant the prisoner a new

trial as appropriate.” United States v. Milan, 2020 WL 6682535, *2 (M.D. Pa.

Nov. 12, 2020) (citing 28 U.S.C. §2255(b)).



III.   DISCUSSION

       This court has jurisdiction over Whiting’s motion under §2255 pursuant

to 28 U.S.C. §§1331 and 2241.

       In his §2255 motion, Whiting seeks to vacate his conviction under

§924(c) as unconstitutional, claiming that the underlying predicate crime of

Hobbs Act robbery no longer qualifies as a “crime of violence” under the rule

announced by the Supreme Court in Davis. Since his motion was filed within

one year of the date on which the Davis decision was issued, (June 24,

2019), it is timely. See Milan, 2020 WL 6682535, *2 (“A federal prisoner may

… file a §2255 motion within one year from ‘[t]he date on which the right

asserted was initially recognized by the Supreme Court, if that right was

newly recognized by the Supreme Court and made retroactively applicable

to cases on collateral review.’”) (citing 28 U.S.C. §2255(f)(3)). The court also


                                       7
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 8 of 23



finds no merit to the government’s penultimate argument that Whiting’s claim

based on Davis is procedurally defaulted and that he could have raised this

issue earlier when the case was initially charged. Whiting’s instant

constitutional vagueness challenge to §924(c)(3)(B) was not available to him

prior to Davis. See In re Matthews, 934 F.3d 296 (3d Cir. 2019) (Third Circuit

authorized petitioners’ second or successive §2255 motions after the Davis

case finding that they were timely and that the issue of whether “petitioners’

crimes fall under the elements clause or the challenged residual clause is

itself a merits inquiry.”). See also United States v. Cunningham, 2020 WL

6504636 (M.D. Pa. Nov. 5, 2020) (after the Davis decision, the Third Circuit

authorized defendant’s second or successive Section 2255 motion to vacate

his conviction and consecutive mandatory minimum sentence under 18

U.S.C. §924(c) claiming that his conviction as to this offense cannot rest on

the residual clause of Section 924(c)(3)(B) since it is unconstitutionally

vague); Aquino v. United States, 2021 WL 183521 (M.D. Pa. Jan. 19, 2021).

     The court will now consider the merits of Whiting’s instant claim based

on Davis.

     As the court in Milan, 2020 WL 6682535, *2, explained:

     Under Section 924(c)(1)(A), enhanced punishments apply for any
     individual who uses, carries, brandishes, or discharges a firearm
     “during and in relation to any crime of violence.” The length of the
     mandatory minimum sentence depends on whether the defendant
     uses, carries, or possesses the firearm (5 years); brandishes the
     firearm (7 years); or discharges the firearm (10 years). 18 U.S.C.

                                      8
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 9 of 23



     §924(c)(1)(A)(i)-(iii). The law further defines a “crime of violence” as a
     felony that: “(A) has as an element the use, attempted use, or
     threatened use of physical force against the person or property of
     another or; (B) that by its nature, involves a substantial risk that
     physical force against the person or property of another may be used
     in the course of committing the offense.” 18 U.S.C. §924(c)(3). “These
     clauses are known as the ‘elements clause’ and the ‘residual clause,’
     respectively.” United States v. Robinson, 844 F.3d 137, 141 (3d Cir.
     2016).

     In Davis, 139 S.Ct. at 2336, the Supreme Court held that the “residual

clause” of §924(c)(3)(B) was unconstitutionally vague. Thus, a predicate

crime of violence may now qualify only under §924(c)(3)(A), i.e., the

“elements clause.” The government points to the language of the Indictment

which alleged a robbery in violation of 18 U.S.C. §1951(b)(1) served as the

predicate for Whiting’s §924(c) conviction. According to the government, the

crime of violence to which Whiting pled guilty in Count 3 was based on his

role in the actual robbery at the Econo Lodge. As the government explains,

(Doc. 167 at 18-19), “the plain language [of Count 3] of the indictment clearly

indicates that the predicate offense for the 924(c) charge was interference

with commerce by robbery (i.e. Hobbs Act robbery), in violation of 18. U.S.C.

§1951, resulting from the Econo Lodge robbery incident”, and that based on

“the strict limitations on expanding the legal basis in a returned indictment,

the only possible conclusion is that the charged predicate offense was that

which was plainly stated in the indictment – an actual completed Hobbs Act

robbery at the Econo Lodge – not conspiracy, not attempt, not aiding and

                                      9
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 10 of 23



abetting, and not a Hobbs Act robbery based upon Pinkerton liability.” (Id.).

The government also points to paragraph 11 of Whiting’s plea agreement,

(Doc. 74), which contained a Sentencing Guidelines stipulation as to his

admitted conduct regarding the robbery, and states that “the defendant and

his accomplices brandished firearms, and personal property, namely a sum

of United States currency, was obtained from the person or in the presence

of an employee of the Econo Lodge, 1175 Kane Street, Scranton,

Pennsylvania, against the will of the employee, by means of actual and

threatened force, and violence, and fear of injury, immediate or future, to the

employee of the Econo Lodge.” Thus, Whiting stipulated and agreed that he

had “possessed and brandished firearms, ‘in relation to’ and ‘in furtherance

of’ a ‘crime of violence,’ specifically ‘the interference with commerce by

robbery, committed at the Econo Lodge . . .’” The government further states

that this paragraph indicates that the predicate crime of violence was a

“completed Hobbs Act robbery”, and it was read into the record at Whiting’s

guilty plea hearing. (Doc. 167 at 26-27) (citing October 18, 2016 hearing,

N.T. at 10).

      Thus, the government contends that Whiting’s conviction on Count 3 is

predicated on a crime of violence under the elements clause of §924(c)(3)(A)

and is not based on the residual clause.




                                      10
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 11 of 23



      Whiting maintains that the plain language of the Indictment for the

substantive robbery offense in Count 2 and the §924(c) offense in Count 3

include aiding and abetting, as well as Pinkerton liability.

      The government states that Whiting’s offense of Hobbs Act robbery,

under the categorical approach, constitutes a crime of violence under

§924(c)(3)(A), since such robbery is defined by its common law definition

which does not include threats to intangible personal property.

      Whiting responds by arguing that while Hobbs Act robbery

encompasses the common law definition of robbery, the statutory definition

is broader and that property includes “intangible things of value.” (citing Third

Cir. Model Crim. Jury Instr. 6.18.1951-5). Whiting contends that under the

categorical approach his §924(c) conviction should be construed as being

based on the least culpable act alleged in Count 3, i.e., aiding and abetting

Hobbs Act robbery or Pinkerton liability. Whiting also contends that since

aiding and abetting Hobbs Act robbery and Pinkerton liability regarding such

robbery do not categorically qualify as crimes of violence under the elements

clause of §924(c), his conviction on Count 3 should be vacated based on the

Davis case.

      As the court in Milan, 2020 WL 6682535, *2 n. 1, noted: 3


      3
       Milan was decided after the parties filed their briefs in this case. See
also Phillips v. United States, 2021 WL 134389 (M.D. Pa. Jan. 14, 2021) (this
court denied petitioner’s §2255 motion seeking to vacate his conviction for
                                       11
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 12 of 23



     [F]ollowing Davis, courts use the categorical approach to determine
     whether an offense constitutes a crime of violence under the elements
     clause of Section 924(c). Under the categorical approach, courts
     “compare the elements of the statute under which the defendant was
     convicted to the [§924(c)] definition of ‘crime of violence.’” United
     States v. Johnson, 899 F.3d 191, 203 (3d Cir. 2018) (citing United
     States v. Wilson, 880 F.3d 80, 83 (3d Cir. 2018)). In making this
     determination, courts must “look only to the statutory definitions—i.e.,
     the elements—of a defendant’s ... offense, and not to the particular
     facts underlying the conviction.” United States v. Lewis, 720 F.App’x
     111, 114 (3d Cir. 2018), cert. denied, 138 S. Ct. 2013 (2018) (quoting
     United States v. Chapman, 866 F.3d 129, 134 (3d Cir. 2017)). “A crime
     is only a ‘crime of violence’ if ‘the least culpable conduct hypothetically
     necessary to sustain a conviction under the statute’ meets the
     definition.” Id. (citing Wilson, 880 F.3d at 84).

     The definition of Hobbs Act robbery, 18 U.S.C. §1951(b)(1), is:

     The term “robbery” means the unlawful taking or obtaining of personal
     property from the person or in the presence of another, against his will,
     by means of actual or threatened force, or violence, or fear of injury,
     immediate or future, to his person or property, or property in his custody
     or possession, or the person or property of a relative or member of his
     family or of anyone in his company at the time of the taking or obtaining.

     Based on the facts of this case, Whiting’s conviction for Hobbs Act

robbery falls squarely under §924(c)(3)(A), since he, aiding and abetting his




violating §924(c) claiming that the Hobbs Act robbery was categorically not
a crime of violence under the elements clause based on the Davis case);
Aquino v. United States, 2021 WL 183521 (M.D. Pa. Jan. 19, 2021) (Upon
consideration of the [] persuasive authorities [from the Third Circuit in Monroe
which “is in accord with the overwhelming weight of authority from other
Circuit Courts of Appeal on this issue”], th[e] Court finds that Hobbs Act
robbery qualifies as a crime of violence under Section 924(c)(3)’s ‘elements
clause.’”) (string citations omitted).
                                      12
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 13 of 23



co-defendants, knowingly used, carried, and brandished firearms, in

furtherance of a crime of violence, namely, the interference with commerce

by robbery, when he used actual and threatened force against the Econo

Lodge employee during the robbery and took the money from the Lodge.

Further, Whiting was one of the robbers who used, carried and brandished a

firearm during and in relation to, and in furtherance of, the robbery. (Doc.

114, PSR ¶’s 10-11). As such, Whiting’s §924(c) conviction was based on

the completed Econo Lodge robbery, the charge he pled guilty to in Count 3.

      Additionally, during his guilty plea colloquy, Whiting clearly admitted to

his participation in a completed Hobbs Act robbery, and that he knew his

accomplices possessed firearms and that it was foreseeable they would use

the firearms during the robbery. (See Doc. 167 at 28-29, citing October 18,

2016, N.T. 15-17). During the guilty plea colloquy, (Id.), the government

summarized the evidence regarding the Econo Lodge robbery, and stated,

in relevant part, as follows:

      On February 13, 2016, an armed robbery was committed at the Econo
      Lodge on Kane Street in Scranton . . . . According to the [hotel] desk
      clerk victim, three black males entered the [hotel] and robbed him at
      gunpoint. According to the clerk, firearms were brandished [by the
      robbers] during the incident. The suspects forced the clerk behind the
      desk and asked him where the safe was, but [the clerk] informed them
      that he did not have a key to open the safe. The suspects continued to
      threaten the victim and point firearms at him. The suspects weren’t able
      to open the safe, but were able to remove approximately $200 from the
      cash register at the front desk of the hotel. The suspects then fled on
      foot.

                                      13
     Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 14 of 23




     The government, (Id. at 28, N.T. 16-17)), further stated at the plea

hearing as follows:

     the individual who was identified as Tracy Whiting and was
     apprehended in this case, . . . is depicted in video from the hotel as
     brandishing a black semiautomatic handgun.

     After hearing the underlying facts regarding Count 3 during Whiting’s

plea colloquy, the court and the defendant, (Id. at 28-29, N.T. 17-18), had

the following exchange:

     The Court: Mr. Whiting, have you listened carefully and do you agree
     with the government’s summary of the evidence?

     Defendant Whiting: Yes sir.

     The Court: Now let me ask you more particularly with respect to Count
     3, Mr. Whiting: On or about February 13, 2016, at the Econo Lodge in
     Scranton Pennsylvania, were you involved with a robbery of that
     lodge?

     Defendant Whiting: Yes sir.

     The Court: And when you were doing that did you or other individuals
     that were in the robbery possess weapons?

     Defendant Whiting: Yes sir.

     The Court: Handguns? And were they brandished or shown or
     threatened in some way to the person during the robbery?

     Defendant Whiting: Yes sir.

     The Court: All right. Did anyone force you or coerce you in any way to
     be involved in that robbery?

                                    14
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 15 of 23




      Defendant Whiting: No sir.

      The PSR also noted that “[Whiting] agree[d] with the offense conduct

stated by the government at the guilty plea colloquy.” (Doc. 114, PSR ¶15).

      As the court held in Milan, 2020 WL 6682535, *4, “[g]iven the plain

language of the indictment and the admissions gleaned from the record, the

Court thus finds that the completed [Hobbs Act] robbery properly underlies

Defendant’s Section 924(c) conviction.” Further, “during his guilty plea

colloquy, [Whiting] admitted to all of the elements of a completed Hobbs Act

robbery” at the Econo Lodge, and as the record clearly shows, ‘the defendant

pleaded guilty to being a principal in the robbery, as opposed to being an

aider and abettor or an admission based on Pinkerton liability.” (Id. at 29).

      In their briefs, the parties stated that following Davis, the Third Circuit

did not yet decide whether Hobbs Act robbery in violation of 18 U.S.C.

§1951(b) qualifies as a crime of violence under the elements clause,

§924(c)(3)(A). (citing United States v. David Copes, C.A. No. 19-1494).

However, after the briefs were filed, the Third Circuit issued a non-

precedential opinion addressing whether Hobbs Act robbery qualifies as a

crime of violence for purposes of §924(c) in United States v. Monroe, ---

Fed.Appx.---, 2021 WL 50161 (3d Cir. Jan. 6, 2021).

      First, in Monroe, id. at *1, the Third Circuit held that “[a]fter Davis, all

cases analyzed under the elements clause must apply the categorical

                                       15
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 16 of 23



approach.” The Court then considered the defendants’ (Copes and Monroe)

argument that “Hobbs Act robbery is … no longer a crime of violence under

18 U.S.C. §924(c) because §924(c)(3)(B) is unconstitutionally vague”, and

that “their convictions under §924(c)(3) must be vacated because Hobbs Act

robbery does not satisfy the elements clause.” In particular, the defendants

“argue that Hobbs Act robbery does not qualify as a crime of violence

because Hobbs Act robbery can be committed without the ‘use, attempted

use, or threatened use of physical force.’” Id.

      The Third Circuit held that “Hobbs Act robbery is still a crime of violence

under the ‘elements prong’ of §924(c) because Hobbs Act robbery satisfies

§924(c)(3)(A) using the categorical approach.” Id. The Court explained:

      Hobbs Act robbery is defined, in relevant part, as “the unlawful taking
      or obtaining of personal property from the person or in the presence of
      another, against his will, by means of actual or threatened force, or
      violence, or fear of injury, immediate or future, to his person or
      property.” Section 924(c)(3)(A) defines a “crime of violence” as a felony
      offense that “has as an element the use, attempted use, or threatened
      use of physical force against the person or property of another.”

Id. (citation omitted).

      Additionally, the government points out that several other circuits,

namely, 10 circuits, have found that Hobbs Act robbery is categorically a

crime of violence. (Doc. 168 at 21) (citing United States v. Garcia-Ortiz, 904

F.3d 102 (1st Cir. 2018); United States v. Hill, 890 F.3d 51 (2d Cir. 2018);

United States v. Mathis, 932 F.3d 242, 265-66 (4th Cir. 2019); United States

                                       16
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 17 of 23



v. Buck, 847 F.3d 267, 274-75 (5th Cir. 2017); United States v. Gooch, 850

F.3d 285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th

Cir. 2017); United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019);

United States v. Dominguez, 954 F.3d 1251, 1258-62 (9th Cir. 2020) (holding

that [under the categorical approach] both Hobbs Act robbery and attempted

Hobbs Act robbery are crimes of violence under §924(c) and, noting that “[a]ll

of our sister circuits have considered this question too, and have held that

Hobbs Act robbery is a crime of violence under the elements clause.”) (string

citations omitted); United States v. Melgar-Cabrera, 892 F.3d 1053, (10th Cir.

2018); In re St. Fleur, 824 F.3d 1337, 1341 (11th Cir. 2016); United States v.

St. Hubert, 909 F.3d 335, 351-53 (11th Cir. 2018)).

     Whiting, like his co-defendants, argues that Hobbs Act robbery does

not qualify as a crime of violence under the elements clause since it can also

be completed by taking property from another by threatening to do damage

to intangible property. The defendants argue that Hobbs Act robbery is not

categorically a crime of violence under the §924(c) elements clause since it

is possible to commit it without the use of force when the defendant threatens

to do damage to intangible property or seeks property that is not possessed

by the victim. However, in Monroe, 2021 WL 50161, *1-2, the Third Circuit

addressed a similar argument and held:

     Copes and Monroe argue that the least culpable conduct necessary to
     commit Hobbs Act robbery does not meet the 924(c)(3)(A) definition.

                                     17
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 18 of 23



     They present various non-violent hypotheticals as alternative means of
     committing Hobbs Act robbery through fear of injury to intangible
     property: making a restauranteur hand over money by threatening to
     scream rat in front of customers, making a shareholder hand over a
     wallet by threatening to start a boycott of the company on social media,
     or threatening pecuniary injury. These hypotheticals misconstrue the
     Hobbs Act robbery definition, and they misconstrue the definition of
     “physical force” under Section 924(c)(3)(A).

     Initially, we note that the defendants’ hypotheticals do not present
     “more than the application of legal imagination.” They do not point to
     any cases where courts have applied Hobbs Act robbery in the manner
     hypothesized. Moreover, their failure to do so is not surprising. Their
     hypotheticals do not constitute the type of “injury” contemplated by the
     “fear of injury” included in Hobbs Act robbery. We have previously
     accepted dictionary definitions of “injure” to mean “to inflict bodily hurt
     on” or “[t]o do harm to, damage, or impair. To hurt or wound, as the
     person.” We have concluded that these definitions “necessarily
     threaten[ ] the use of physical force.” Thus, “‘fear of injury’ cannot occur
     without at least a threat of physical force” sufficient to satisfy the
     elements clause for the “crime of violence” definition. In addition, there
     is evidence that “Congress intended the ‘physical force’ element to be
     satisfied by ... fear of injury.”

(internal citations and footnotes omitted).

     The court finds that the recent Monroe case as well as the above cited

cases by the government from the ten other circuits to be persuasive and

concurs with their findings that Hobbs Act robbery is categorically a crime of

violence under the elements clause. As the government indicates, “[t]he

authority offered by the defense in support of []his proposition appear to be

cases where the defendants were prosecuted for Hobbs Act extortion, rather

than Hobbs Act robbery.” (Doc. 167 at 22-23) (citing Scheidler v. National


                                      18
        Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 19 of 23



Organization of Women, Inc., 537 U.S. 393, 404-05 (2003); United States v.

Local     560    of   the   Int’l   Brotherhood   of   Teamsters,    Chauffeurs,

Warehousemen, and Helpers of America, 780 F.2d 267, 281 (3d Cir. 1986)).

In any event, the court does not find Whiting’s argument to be convincing.

See United States v. Walker, 473 F.3d 71, 78 (3d Cir. 2007) (“Congress’s

‘overriding purpose’ in passing Section 924(c) ‘was to combat the increasing

use of guns to commit federal felonies.’ The chief sponsor of this provision

explained that ‘the provision seeks to persuade the man who is tempted to

commit a Federal felony to leave his gun at home.’”) (internal citations

omitted). See also Monroe, 2021 WL 50161, *2 (the Third Circuit stated that

“[defendants] use the wrong definition of physical force under §924(c)(3)(A)”,

and that “[t]he Supreme Court has concluded that ‘physical force’ means

violent force—that is, force capable of causing physical pain or injury to

another person.’”) (citations omitted).

        Moreover, the Hobbs Act definition of “robbery” tracks the common law

definition of robbery. As comparison, the government, (Doc. 167 at 24-25),

explains as follows:

        In a recent case interpreting the elements clause of the Armed Career
        Criminal Act (ACCA), 18 U.S.C. §924(e)(2)(B)(i), the Supreme Court
        held that Florida’s robbery statute met the common law definition of
        robbery. Stokeling v. United States, 139 S.Ct. 544 (2019). The Court
        found that common law robbery requires only so much force as may
        be necessary to overcome the resistance of the victim, no matter how
        slight that resistance might be. Id. at 550. Significantly, the Court went
        on to find that common law robbery falls within the elements clause of
                                         19
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 20 of 23



      the ACCA predicate offense. Id. The Hobbs Act elements clause, 18
      U.S.C. §924(c)(3)(A), tracks the ACCA’s elements clause, 18 U.S.C.
      §924(e)(2)(B)(i). Since the Supreme Court found that common law
      robbery meets the elements clause for the ACCA, a more-than-fair
      inference can be drawn that Hobbs Act robbery also falls within the
      elements clause of Section 924(c)(3)(A).

      As such, the court finds that Whiting was convicted of Hobbs Act

robbery and that this offense is a crime of violence under the elements

clause, 18 U.S.C. §924(c)(3)(A). See Monroe, 2021 WL 50161, *2 (“When

applying the appropriate ‘fear of injury’ definition outlined above to the correct

definition of physical force, Hobbs Act robbery is clearly a crime of

violence.”); Phillips v. United States, 2021 WL 134389; Aquino v. United

States, 2021 WL 183521. Thus, post-Davis, Whiting’s conviction and

sentence on Count 3 remain valid.

      In the alternative, Whiting argues that attempted Hobbs Act robbery or

robbery based upon Pinkerton liability as charged in Count 3 do not qualify

as a crime of violence. However, as explained above, and based on Monroe,

2021 WL 50161, *1-2, Whiting’s §924(c) conviction was based on his

involvement in the completed Hobbs Act robbery and his admission that he

used, carried and brandished a firearm during the robbery at the Econo

Lodge. As the government states, Count 3 did not rest on aiding and abetting

or attempted Hobbs Act robbery, nor did it rest on Pinkerton liability. See

Pinkerton v. United States, 328 U.S. 640 (1946). In Pinkerton, the Supreme

Court held that a defendant “may be held responsible for the substantive
                                       20
      Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 21 of 23



crimes committed by a co-conspirator in furtherance of the conspiracy, even

if [he] neither participates in the crimes nor has any knowledge of them.”

Milan, 2020 WL 6682535, *4 n. 2 (quoting United States v. Gonzales, 918

F.2d 1129, 1135 (3d Cir. 1990)). Thus, the court need not consider these

alternate contentions of Whiting.4

     Thus, the court finds no merit to Whiting’s claim in his §2255 motion

and will deny his request to vacate his conviction and sentence on Count 3

of the Indictment. The court also finds that Whiting is not entitled to an

evidentiary hearing because the record conclusively establishes that he is

not entitled to the relief sought in his §2255 motion. See Monroe, 2021 WL




      4
        Even if the court considered Whiting’s alternate arguments, it finds no
merit to them. See United States v. McKelvey, 773 Fed.Appx. 74, 75 (3d Cir.
2019) (non-precedential) (“It does not matter whether [Defendant] was
convicted as a principal or as an aider or abettor to Hobbs Act robbery
because, under the aiding and abetting statute, a person who aids, abets,
[or] counsels the commission of a federal offense is punishable as a
principal.”). As the court in Milan, 2020 WL 6682535, *4 n. 3, noted, “upon
considering whether aiding and abetting Hobbs Act robbery met the statutory
criteria for a crime of violence under Section 924(c)(3)(A), the McKelvey
court reasoned that ‘[a]iding and abetting is not a separate crime, but rather
an alternative charge that permits one to be found guilty as a principal for
aiding or procuring someone else to commit the offense.’” Id. (citing 773 F.
App’x at 75). “The [Third Circuit] thus concluded that a conviction for aiding
and abetting a crime is treated the same as a conviction for the crime.” Id.
the Third Circuit then stated that “[b]ecause we have held that where a jury
convicts a defendant of both Hobbs Act robbery and brandishing a gun, the
Hobbs Act robbery conviction qualifies as a crime of violence under the
elements clause, 18 U.S.C. §924(c)(3)(A).” 773 Fed.Appx. at 75 (citations
omitted).
                                      21
        Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 22 of 23



50161, *1-2. Therefore, the court, in its discretion, finds no reason to hold an

evidentiary hearing.



IV.     CERTIFICATE OF APPEALABILITY

        A petitioner may not file an appeal from a final order unless a district or

circuit judge issues a certificate of appealability (“COA”) pursuant to 28

U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). The petitioner must show that “jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists

could     conclude    the   issues   presented     are   adequate    to   deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, a COA

will not issue because Whiting has shown neither the denial of a

constitutional right nor that jurists of reason would disagree with this court’s

resolution of his claims. See Monroe, 2021 WL 50161, *1-2; Aquino v. United

States, 2021 WL 183521, *4.




                                         22
           Case 3:16-cr-00064-MEM Document 183 Filed 02/11/21 Page 23 of 23



V.         CONCLUSION

           Based on the foregoing, the court DENIES Tracy Whiting’s §2255

motion. (Doc. 154). An appropriate order shall follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: February 11, 2021
16-64-01




                                         23
